Ilsley, J.
The plaintiff sues the city of New Orleans to recover the value of his schooner Balears, which he avers was burnt by a mob at the New Basin, in the said city, on the 24th April, 1862.
The action is brought on the statute of 9th March, 1855, Session Aots, page , which enacts:
“ That the different municipal corporations in this State shall be liable *411for the damages done to property by mobs iu riutous assemblies,in their respective limits. ”
The city of New Orleans filed a general denial, and called in warranty one John Davidson, whom the plaintiff had made a party, as a prominent rioter.
The case was submitted to a jury, and from a judgment on their verdict in favor of the defendants, the plaiutiff appealed.
It was incumbent on the plaintiff to render, his claim against the city certain, which he failed to do. 10 M. 419; 14 La. 455; 2, Rob. 27; 17 A. 294; 15- A. 268.
The act of 9th March, 1855, is a wise and salutary law, as it concerns the whole community to prevent the wanton destruction of private property by mobs; but in the present case it cannot be applied, as there is no evidence to show anything beyond the fact, that cotton had been put on the schooner, and that she was taken on the oj>posite bank of the Basin; it is not proved that she was destroyed by a mob; although, while she was burning a number of persons were present, which is usually the case at fires.
We think, however, the judgment should have been one of nonsuit.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be annulled, avoided and reversed, and that judgment be and it is hereby rendered iu favor of the defendants and against the plaintiff as in case of nonsuit, the defendants and appellees paying costs.